FIRST AMENDMENT TO AGREEMENT FOR
PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

This FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (this “First Amendment”) is entered into as of November 16,
2007, by and between FRAZE ENTERPRISES, INC., an Ohio corporation (“Seller”),
and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company (“Buyer”),
with reference to the following Recitals:

R E C I T A L S

A. Seller and Buyer have previously entered into that certain Agreement for
Purchase and Sale of Real Property and Escrow Instructions dated as of
November 12, 2007 (the “Purchase Agreement”), wherein Seller agreed to sell to
Buyer, and Buyer agreed to purchase from Seller, that certain “Property” more
particularly described in the Purchase Agreement, on the terms and conditions
set forth in the Purchase Agreement.

B. Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement unless the
context clearly indicates otherwise. All references to “the Agreement” or “this
Agreement” in the Purchase Agreement or in this First Amendment shall mean and
refer to the Purchase Agreement as amended by this First Amendment.

2. Due Diligence Period. Notwithstanding anything to the contrary contained in
the Purchase Agreement, as of the date of this First Amendment, the Due
Diligence Period shall be extended and deemed to conclude at 5:00 p.m. EST on
Tuesday, November 27, 2007.

3. Due Diligence Items. Notwithstanding anything to the contrary contained in
the Purchase Agreement, the first sentence of Section 5.1 shall be amended to
change the word and number “ten (10)” in the proviso to the word and number
“five (5).”

4. Effect of this First Amendment. Except as amended and/or modified by this
First Amendment, the Purchase Agreement is hereby ratified and confirmed and all
other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this First Amendment. In the event of any
conflict between the provisions of this First Amendment and the provisions of
the Purchase Agreement, the provisions of this First Amendment shall control.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this First Amendment.

5. Counterparts. This First Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the date first
referenced above.

     
SELLER:
  FRAZE ENTERPRISES, INC.,
an Ohio corporation
 
  By: /s/ Michael J. Wenzler
Name: Michael J. Wenzler
Title: Treasurer
BUYER:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
  By: /s/ Francene LaPoint
Name: Francene LaPoint
Title: CFO

2